Exhibit 25 FORM T-1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Statement of Eligibility Under The Trust Indenture Act of 1939 of a Corporation Designated to Act as Trustee U.S. BANK NATIONAL ASSOCIATION (Exact name of trustee as specified in its charter) 31-0841368 (I.R.S. Employer Identification No.) 800 Nicollett Mall Minneapolis, MN (Address of principal executive offices) (Zip code) U.S. Bank National Association Attn: Paul Henderson 1349 W. Peachtree St., NW, Suite 1050 Atlanta, GA30309 Telephone 404-965-7218 (Name, address and telephone number of agent for service) Omega Healthcare Investors, Inc. And the Subsidiary Guarantors Listed in Schedule A (Exact name of obligor as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 38-3041398 (I.R.S. Employer Identification No.) 200 International Circle, Suite 3500 Hunt Valley, Maryland (Address of principal executive offices) (Zip code) 6¾% Senior Notes due 2022 (Title of the indenture securities) Schedule A Subsidiary Guarantors Exact name of registrant as specified in its charter (1) State or other jurisdiction of formation I.R.S. Employer Identification No. Arizona Lessor - Infinia, Inc. Maryland 32-0008074 Baldwin Health Center, Inc. Pennsylvania 25-1495708 Bayside Alabama Healthcare Second, Inc. Alabama 38-3517839 Bayside Arizona Healthcare Associates, Inc. Arizona 38-3518309 Bayside Arizona Healthcare Second, Inc. Arizona 38-3520329 Bayside Colorado Healthcare Associates, Inc. Colorado 38-3517837 Bayside Colorado Healthcare Second, Inc. Colorado 38-3520325 Bayside Indiana Healthcare Associates, Inc. Indiana 38-3517842 Bayside Street II, Inc. Delaware 38-3519969 Bayside Street, Inc. Maryland 38-3160026 Canton Health Care Land, Inc. Ohio 20-1914579 Carnegie Gardens LLC Delaware 20-2442381 Center Healthcare Associates, Inc. Texas 38-3517844 Cherry Street – Skilled Nursing, Inc. Texas 38-3592148 Colonial Gardens, LLC Ohio 26-0110549 Colorado Lessor - Conifer, Inc. Maryland 32-0008069 Copley Health Center, Inc. Ohio 34-1473010 CSE Albany LLC Delaware 20-5885886 CSE Amarillo LLC Delaware 20-5862752 CSE Anchorage LLC Delaware 26-1866499 CSE Arden L.P. Delaware 20-5888680 CSE Augusta LLC Delaware 20-5885921 CSE Bedford LLC Delaware 20-5886082 CSE Blountville LLC Delaware 20-8295288 CSE Bolivar LLC Delaware 20-8295024 CSE Cambridge LLC Delaware 20-5886976 CSE Cambridge Realty LLC Delaware 20-5959318 CSE Camden LLC Delaware 20-8295066 CSE Canton LLC Delaware 20-5887312 CSE Casablanca Holdings II LLC Delaware 26-0595183 CSE Casablanca Holdings LLC Delaware 20-8724466 CSE Cedar Rapids LLC Delaware 20-5884941 CSE Centennial Village Delaware 20-6974959 CSE Chelmsford LLC Delaware 20-5920451 CSE Chesterton LLC Delaware 20-5885195 CSE Claremont LLC Delaware 20-5883891 CSE Corpus North LLC Delaware 20-5186415 CSE Crane LLC Delaware 20-8684704 CSE Denver Iliff LLC Delaware 20-8037772 CSE Denver LLC Delaware 20-5884311 CSE Douglas LLC Delaware 20-5883761 CSE Dumas LLC Delaware 20-5883692 CSE Elkton LLC Delaware 20-5887006 Exact name of registrant as specified in its charter (1) State or other jurisdiction of formation I.R.S. Employer Identification No. CSE Elkton Realty LLC Delaware 20-5959253 CSE Fairhaven LLC Delaware 20-8281491 CSE Fort Wayne LLC Delaware 20-5885125 CSE Frankston LLC Delaware 20-5862947 CSE Georgetown LLC Delaware 20-5886126 CSE Green Bay LLC Delaware 20-5888029 CSE Hilliard LLC Delaware 20-5887347 CSE Huntingdon LLC Delaware 20-8295191 CSE Huntsville LLC Delaware 20-5887764 CSE Indianapolis-Continental LLC Delaware 20-5885046 CSE Indianapolis-Greenbriar LLC Delaware 20-5885096 CSE Jacinto City LLC Delaware 20-5186519 CSE Jefferson City LLC Delaware 20-8295101 CSE Jeffersonville-Hillcrest Center LLC Delaware 20-5885261 CSE Jeffersonville-Jennings House LLC Delaware 20-5885346 CSE Kerrville LLC Delaware 20-8684872 CSE King L.P. Delaware 20-5888725 CSE Kingsport LLC Delaware 20-5887736 CSE Knightdale L.P. Delaware 20-5888653 CSE Lake City LLC Delaware 20-5863259 CSE Lake Worth LLC Delaware 20-5863173 CSE Lakewood LLC Delaware 20-5884352 CSE Las Vegas LLC Delaware 20-5887216 CSE Lawrenceburg LLC Delaware 20-5887802 CSE Lenoir L.P. Delaware 20-5888528 CSE Lexington Park LLC Delaware 20-5886951 CSE Lexington Park Realty LLC Delaware 20-5959280 CSE Ligonier LLC Delaware 20-5885484 CSE Live Oak LLC Delaware 20-5863086 CSE Logansport LLC Delaware 20-5885583 CSE Lowell LLC Delaware 20-5885381 CSE Marianna Holdings LLC Delaware 20-1411422 CSE Memphis LLC Delaware 20-8295130 CSE Mobile LLC Delaware 20-5883572 CSE Moore LLC Delaware 20-5887574 CSE North Carolina Holdings I LLC Delaware 20-5888397 CSE North Carolina Holdings II LLC Delaware 20-5888430 CSE Omro LLC Delaware 20-5887998 CSE Orange Park LLC Delaware 20-5863371 CSE Orlando-Pinar Terrace Manor LLC Delaware 20-5863043 CSE Orlando-Terra Vista Rehab LLC Delaware 20-5863223 CSE Pennsylvania Holdings Delaware 20-6974946 CSE Piggott LLC Delaware 20-5883659 CSE Pilot Point LLC Delaware 20-5862827 CSE Ponca City LLC Delaware 20-5887495 CSE Port St. Lucie LLC Delaware 20-5863294 CSE Richmond LLC Delaware 20-5885427 CSE Ripley LLC Delaware 20-8295238 CSE Ripon LLC Delaware 26-0480886 Exact name of registrant as specified in its charter (1) State or other jurisdiction of formation I.R.S. Employer Identification No. CSE Safford LLC Delaware 20-5883807 CSE Salina LLC Delaware 20-5885669 CSE Seminole LLC Delaware 20-5887615 CSE Shawnee LLC Delaware 20-5887524 CSE Spring Branch LLC Delaware 20-5186484 CSE Stillwater LLC Delaware 20-5887548 CSE Taylorsville LLC Delaware 20-5886196 CSE Texarkana LLC Delaware 20-5862880 CSE Texas City LLC Delaware 20-5862791 CSE The Village LLC Delaware 20-5186550 CSE Upland LLC Delaware 20-5891148 CSE Walnut Cove L.P. Delaware 20-5888502 CSE West Point LLC Delaware 20-5887119 CSE Whitehouse LLC Delaware 20-8294979 CSE Williamsport LLC Delaware 26-0480953 CSE Winter Haven LLC Delaware 20-5863327 CSE Woodfin L.P. Delaware 20-5888619 CSE Yorktown LLC Delaware 20-5885163 Dallas – Skilled Nursing, Inc. Texas 38-3592151 Delta Investors I, LLC Maryland 54-2112455 Delta Investors II, LLC Maryland 54-2112456 Desert Lane LLC Delaware 20-3098022 Dixon Health Care Center, Inc. Ohio 34-1509772 Florida Lessor – Crystal Springs, Inc. Maryland 75-3116533 Florida Lessor – Emerald, Inc. Maryland 22-3872569 Florida Lessor – Lakeland, Inc. Maryland 22-3872564 Florida Lessor – Meadowview, Inc. Maryland 56-2398721 Florida Real Estate Company, LLC Florida 20-1458431 Georgia Lessor - Bonterra/Parkview, Inc. Maryland 16-1650494 Greenbough, LLC Delaware 27-0258266 Hanover House, Inc. Ohio 34-1125264 Heritage Texarkana Healthcare Associates, Inc. Texas 38-3517861 House of Hanover, Ltd Ohio 34-6691713 Hutton I Land, Inc. Ohio 20-1914403 Hutton II Land, Inc. Ohio 20-1914470 Hutton III Land, Inc. Ohio 20-1914529 Indiana Lessor – Jeffersonville, Inc. Maryland 22-3872575 Indiana Lessor – Wellington Manor, Inc. Maryland 32-0008064 Jefferson Clark, Inc. Maryland 38-3433390 LAD I Real Estate Company, LLC Delaware 20-1454154 Lake Park – Skilled Nursing, Inc. Texas 38-3592152 Leatherman 90-1, Inc. Ohio 20-1914625 Leatherman Partnership 89-1, Inc. Ohio 34-1656489 Leatherman Partnership 89-2, Inc. Ohio 34-1656491 Long Term Care – Michigan, Inc. Michigan 04-3833330 Long Term Care – North Carolina, Inc. North Carolina 04-3833335 Long Term Care Associates – Illinois, Inc. Illinois 38-3592159 Long Term Care Associates – Indiana, Inc. Indiana 38-3592160 Long Term Care Associates – Texas, Inc. Texas 38-3592142 Exact name of registrant as specified in its charter (1) State or other jurisdiction of formation I.R.S. Employer Identification No. Meridian Arms Land, Inc. Ohio 20-1914864 North Las Vegas LLC Delaware 20-3098036 NRS Ventures, L.L.C. Delaware 38-4236118 OHI (Connecticut), Inc. Connecticut 06-1552120 OHI (Florida), Inc. Florida 65-0523484 OHI (Illinois), Inc. Illinois 37-1332375 OHI (Indiana), Inc. Indiana 38-3568359 OHI (Iowa), Inc. Iowa 38-3377918 OHI (Kansas), Inc. Kansas 48-1156047 OHI Asset (CA), LLC Delaware 04-3759925 OHI Asset (CO), LLC Delaware 84-1706510 OHI Asset (CT) Lender, LLC Delaware 75-3205111 OHI Asset (FL), LLC Delaware 13-4225158 OHI Asset (FL) Lender, LLC Delaware 27-4450390 OHI Asset (ID), LLC Delaware 04-3759931 OHI Asset (IL), LLC Delaware 14-1951802 OHI Asset (IN), LLC Delaware 04-3759933 OHI Asset (LA), LLC Delaware 04-3759935 OHI Asset (MI/NC), LLC Delaware 04-3759928 OHI Asset (MI), LLC Delaware 27-3378345 OHI Asset (MO), LLC Delaware 04-3759939 OHI Asset (OH) Lender, LLC Delaware 51-0529744 OHI Asset (OH) New Philadelphia, LLC Delaware 51-0529741 OHI Asset (OH), LLC Delaware 04-3759938 OHI Asset (PA) Trust Maryland 54-6643405 OHI Asset (PA), LLC Delaware 90-0137715 OHI Asset (SMS) Lender, Inc. Maryland 33-1067711 OHI Asset (TX), LLC Delaware 04-3759927 OHI Asset CSB LLC Delaware 27-2820083 OHI Asset CSE – E, LLC Delaware 27-1675861 OHI Asset CSE – U, LLC Delaware 27-1675768 OHI Asset Essex (OH), LLC Delaware 83-0379722 OHI Asset II (CA), LLC Delaware 20-1000879 OHI Asset II (FL), LLC Delaware 27-1813906 OHI Asset II (PA) Trust Maryland 84-6390330 OHI Asset III (PA) Trust Maryland 84-6390331 OHI Asset IV (PA) Silver Lake Trust Maryland 80-6146794 OHI Asset, LLC Delaware 32-0079270 OHI of Texas, Inc. Maryland 38-3506136 OHI Sunshine, Inc. Florida 82-0558471 OHI Tennessee, Inc. Maryland 38-3509157 OHIMA, Inc. Massachusetts 06-1552118 Omega (Kansas), Inc. Kansas 32-0142534 Omega TRS I, Inc. Maryland 38-3587540 Orange Village Care Center, Inc. Ohio 34-1321728 OS Leasing Company Kentucky 38-3221641 Panama City Nursing Center LLC Delaware 20-2568041 Parkview – Skilled Nursing, Inc. Texas 38-3592157 Pavillion North Partners, Inc. Pennsylvania 20-2597892 Exact name of registrant as specified in its charter (1) State or other jurisdiction of formation I.R.S. Employer Identification No. Pavillion North, LLP Pennsylvania 75-3202956 Pavillion Nursing Center North, Inc. Pennsylvania 25-1222652 Pine Texarkana Healthcare Associates, Inc. Texas 38-3517864 Reunion Texarkana Healthcare Associates, Inc. Texas 38-3517865 San Augustine Healthcare Associates, Inc. Texas 38-3517866 Skilled Nursing – Gaston, Inc. Indiana 38-3592171 Skilled Nursing – Herrin, Inc. Illinois 38-3592162 Skilled Nursing – Hicksville, Inc. Ohio 38-3592172 Skilled Nursing – Paris, Inc. Illinois 38-3592165 Skyler Maitland LLC Delaware 20-3888672 South Athens Healthcare Associates, Inc. Texas 38-3517880 St. Mary’s Properties, Inc. Ohio 20-1914905 Sterling Acquisition Corp. Kentucky 38-3207992 Sterling Acquisition Corp. II Kentucky 38-3207991 Suwanee, LLC Delaware 20-5223977 Texas Lessor – Stonegate GP, Inc. Maryland 32-0008071 Texas Lessor – Stonegate, Limited, Inc. Maryland 32-0008072 Texas Lessor – Stonegate, LP Maryland 32-0008073 Texas Lessor – Treemont, Inc. Maryland 16-1650495 The Suburban Pavilion, Inc. Ohio 34-1035431 Washington Lessor – Silverdale, Inc. Maryland 56-2386887 Waxahachie Healthcare Associates, Inc. Texas 38-3517884 West Athens Healthcare Associates, Inc. Texas 38-3517886 Wilcare, LLC Ohio 26-0110550 (1) Address, including zip code, and telephone number, including area code, of the principal executive offices of each subsidiary guarantor listed in Schedule A is c/o Omega Healthcare Investors, Inc., 200 International Circle, Suite 3500, Hunt Valley, Maryland, 21030 and the telephone number is (410) 427-1700. Item 1.General Information.Furnish the following information as to the trustee (a)Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency, Washington D.C. 20521 (b)Whether it is authorized to exercise corporate trust powers. Yes. Item 2.Affiliations with Obligor and Underwriters.If the obligor or any underwriter for the obligor is an affiliate of the trustee, describe each such affiliation. No such affiliation exists with the Trustee, U.S. Bank National Association. Items 3-15 are not applicable because to the best of the Trustee’s knowledge the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16. List of Exhibits. Exhibit 1. Articles of Association of U.S. Bank National Association.(1) Exhibit 2. Certificate of Authority of U.S. Bank National Association to Commence Business.(1) Exhibit 3. Authorization of the trustee to exercise corporate trust powers.(1) Exhibit 4. Bylaws of U.S. Bank National Association.(1) Exhibit 5. Not Applicable. Exhibit 6. Consents of U.S. Bank National Association required by Section 321(b) of the Act.(2) Exhibit 7. Latest Report of Condition of U.S. Bank National Association.(2) Incorporated by reference to the exhibit of the same number to the Form T-1 filed with registration statement number 333-67188. Attached. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, the trustee, U.S. Bank National Association, a national banking association organized under the laws of the United States, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Atlanta, State of Georgia, on the 4th day of March, 2011. U.S. BANK NATIONAL ASSOCIATION By /S/ Paul Henderson Paul Henderson Assistant Vice President Exhibit 6 CONSENT OF THE TRUSTEE Pursuant to the requirements of Section 321(b) of the Trust Indenture Act of 1939 in connection with the proposed issuance by Omega Healthcare Investors, Inc., we hereby consent that reports of examinations by federal, state, territorial and district authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. U.S. BANK NATIONAL ASSOCIATION By /S/ Paul Henderson Paul Henderson Assistant Vice President Dated:March 4, 2011 Exhibit 7 U.S. Bank National Association Statement of Financial Condition As of 9/30/2010 ($000’s) 9/30/2010 Assets Cash and Balances Due From Depository Institutions $ Securities Federal Funds Loans & Lease Financing Receivables Fixed Assets Intangible Assets Other Assets Total Assets $ Liabilities Deposits $ Fed Funds Treasury Demand Notes 0 Trading Liabilities Other Borrowed Money Acceptances 0 Subordinated Notes and Debentures Other Liabilities Total Liabilities $ Equity Minority Interest in Subsidiaries $ Common and Preferred Stock Surplus Undivided Profits Total Equity Capital $ Total Liabilities and Equity Capital $
